IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


UPPER MORELAND TOWNSHIP,                 : No. 339 MAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
7 ELEVEN, INC.,                          :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 9th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.